Title: From John Adams to John Neilson, 8 November 1797
From: Adams, John
To: Neilson, John



To the Inhabitants of the City of New Brunswick, and its VicinityGentlemen8 Nov. 1797

As The Esteem and Affection of the Inhabitants of the City of New Brunswick, expressed in this Address, are very agreable to me and deserve and they cannot but receive on my Part as they deserve  on my part a cordial return of Affection and Esteem
Your happiness in a Government of Laws, and the Administration of it under the great and good Washington, was common to you and all virtuous Men. Even the very few who imagined or pretended they disliked it, could not but be happy under it. The Satisfaction you express in the Choice of his successor is highly flattering me your approbation of his past Services and Confidence in his political Principles, merit my most strenuous Endeavours to deserve their Continuance.
Your Approbation of my Sentiments relative to our foreign Connections and the Measures We are pursuing, afford me much Consolation, as nothing can contribute so much to their success the Continuance of Peace and the preservation of the honour and dignity of our National Character, as a happy harmony among the People and their Union of Sentiment with the Government.
If the Voice of Faction has been heard, and foreign Influence has made a Progress, if Religious Morality and Patriotism have had much to fear, We have Reason to believe, that this has been due chiefly to surprize and misinformation misrepresentation, aided by a too Sanguine and intemperate ardor for Liberty. The Progress of Inquiry and propagation of true Information, We have great Reason to hope and expect, will put our Countrymen on their guard promote an impartial Spirit of Independence, and a rational spirit of Liberty, and a Sober determination to  preserve their Morals and Support their Religion.
Your noble declaration as Jerseymen and Citizens of the United States in favour of order Government Morals Patriotism and Religion, do you great honour and cannot fail to have a happy Influence and afford a great Encouragement to Similar Resolutions in all parts of the Union.
I have not a doubt Gentlemen that it will be your happy Lott as well as mine to see the People ultimately rally under no other Standard but their own, in Support of the Constitution and defence of their Country.
In return for your pathetic Wishes for the Prosperity of my Administration, and for the final Completion of it, by taking my last Leave of an happy People, which have tenderly affected me, I pray open to accept present you my best Wishes and offer Up my Sincere Prayers for your temporal and eternal felicity.


John AdamsTo the Inhabitants of New Brunswick and its Vicinity.
Gentlemen
The Esteem and Affection of the Inhabitants of the City of New Brunswick, and its Vicinity, expressed in this excellent Address are very flattering to me, and cannot fail to meet with a cordial return of Gratitude, on my part.
The happiness you enjoyed in a Government of Laws, under the great and good Washington was common to you and all virtuous Men in America. Even the very few who imagined, or pretended they disliked it, could not but be happy under it. The Satisfaction You express in the Choice of a Successor; your Approbation of his past Services; and confidence in his political Principles demand his most Strenuous Endeavours to deserve their continuance.
Your Approbation of my Sentiments of our foreign relations, and the measures we are pursuing, afford me much consolation, as nothing can contribute so much to Success, the continuance of Peace, and the preservation of the honour and dignity of our national Character, as a happy harmony among the People, and their Union in Sentiment with the Government.
If the Voice of Faction has been heard, and foreign influence has made a progress, if Religion, Morality and Patriotism have had much to fear: We have reason to believe that this has been chiefly due to Surprize and misrepresentation aided by an Enthusiasm for Liberty too ardent and intemperate. The progress of Inquiry, and circulation of true information, We have great reason to expect, will put our Countrymen on their guard, promote an impartial Spirit of Independence, a rational Spirit of Liberty and a Sober determination to preserve their morals and Support their Religion, without which Patriotism is but a chimera.
Your noble declaration as Jersey Men and Citizens of the United States in favour of order Government, Morals, Patriotism and Religion does you great honour, and cannot fail to have a happy Influence and afford a great Encouragement to Similar resolutions in all parts of the Union.
That it will be your happy Lott as well as mine to See the People rally under their own Standard, in contempt and defiance of all others, in Support of the Constitution and defence of their Country, whenever occasion shall require, I have not the smallest doubt.
In return for your pathetic wishes for the prosperity of my Administration, and for the final completion of it, most devoutly to be wished, by taking my last leave of a happy People, which have tenderly affected me, I present you my best Wishes, and offer up my Sincere Prayers for your temporal and eternal felicity.
John Adams